Citation Nr: 0937841	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lung disability, secondary to exposure to pesticides. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
migraine headaches, secondary to exposure to pesticides.

3.  Entitlement to an initial compensable rating for a right 
foot disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from March 1985 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2008, the Veteran appeared at a hearing at the RO before the 
undersigned. 

The January 2006 statement of the case addressed matters of 
an increased rating for left foot disability and a 
compensable evaluation pursuant to the provisions of 
38 C.F.R. § 3.324; those matters were not appealed and are 
not currently before the Board.  Statements by the Veteran in 
February 2006 and June 2006 could be construed as raising 
claims of service connection for hypertension, left leg 
disability and back disability. These matters are referred to 
the agency of original jurisdiction for appropriate action.  

The issues of service connection for a lung disability and 
migraine headaches are
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a rating decision dated in July 1995, the RO denied 
service connection for a lung disability and migraine 
headaches.  The Veteran did not appeal this decision within 
one year of being notified.

2.  The evidence received since the RO's July 1995 decision 
is both new and material and raises a reasonable possibility 
of substantiating the claims of service connection for lung 
disability and migraine headaches. 

3.  The Veteran's right foot disability has not been 
manifested by moderate residuals of a foot injury.  


CONCLUSIONS OF LAW

1.  The July 1995 RO decision that denied the claim for 
service connection for a lung disability is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a lung disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The July 1995 RO decision that denied the claim for 
service connection for migraine headaches is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995).  

4.  New and material evidence has been submitted to reopen a 
claim for service connection for migraine headaches.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

5.  The criteria for an initial compensable rating for a 
right foot disability have not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case as to the new and material claims, it is the 
Board's conclusion that the VCAA does not preclude the Board 
from adjudicating these claims.  This is so because the Board 
is taking action favorable to the Veteran on these issues and 
a decision at this point poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As for the increased rating claim, in correspondence dated in 
March 2003 and July 2006, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In July 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in an April 2007 Supplemental Statement 
of the Case.  The Veteran was able to participate effectively 
in the processing of his claim. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

New and Material Claims

In a decision dated in July 1995, the RO denied the Veteran's 
claims for service connection for a lung disability and 
migraine headaches on the bases that chronic lung disability 
and a disability exhibited by headaches were not exhibited in 
service and current disability was not related to active 
duty.  The Veteran did not timely appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).  Thus, the July 1995 decision became final 
because the Veteran did not file a timely appeal.

The claims for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claims in February 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Among the new evidence received since the previous rating 
decision includes hazardous incident reports showing there 
was a toxic material fire near Camp Pendleton on November 3, 
1987.  The records show that 1-3 dichloropropene was 
released.  Review of the Veteran's service personnel records 
suggests that he may have been at Camp Pendleton during that 
fire.  Service treatment records show that he received 
treatment from Camp Pendleton during service and specifically 
he received dental care at the base on November 12, 1987.  
Taking into account the Veteran's statements as to exposure 
to the toxic material fire, the Board assumes that the 
Veteran was present during the toxic material fire.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (noting that that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge).  

The record shows that the Veteran currently has diagnoses of 
hyperinflation of the lung and migraine headaches.  As to the 
lung disability, service treatment records were negative for 
any findings of a lung disability.  The lungs were noted to 
be clear throughout service, including on the examination 
report at service discharge.  As to the migraine headaches, 
the Veteran testified at his hearing that his headaches 
started before the chemical exposure.  Service treatment 
records reflect that the Veteran complained of headaches in 
September 1987 and October 1987.  The Report of Medical 
History at service discharge noted occasional tension 
headaches.  In a June 2004 letter, J.T. Webber, M.D. noted 
that the Veteran probably entered service with a hypothyroid 
disability and his resultant chemical exposure in service 
increased the severity of his symptoms which included chronic 
headaches.  This evidence was not available at the time of 
the initial rating action; it is new and material and raises 
a reasonable possibility of substantiating the claims.  

Right Foot Disability

The Veteran essentially contends that his right foot 
disability is more disabling than contemplated by the current 
non-compensable evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups. 38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1.

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The Veteran's right foot disability has been rated under 
Diagnostic Code 5284 which rates other foot injuries.  A 
moderate foot injury warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  A moderately severe 
foot injury warrants a 20 percent evaluation, and a severe 
foot injury warrants a 30 percent evaluation.  Id. 

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue. 
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A January 2003 private treatment record noted the Veteran's 
complaints of right ankle and foot pain.  Evaluation of the 
right foot revealed a tender right anterior ankle with range 
of motion and especially with maximum dorsiflexion.  There 
was mild edema present in the right ankle; the other joints 
of the foot demonstrated good range of motion.  

On VA examination in January 2004, the examiner noted that 
the Veteran indicated intermittent swelling of the heel and 
some discomfort in the right ankle and foot.  Examination of 
the foot revealed a slight grade I pes planus flattening of 
the longitudinal arches.  The Veteran stood putting weight on 
the right leg and limiting the weight on his left foot.  He 
raised the heel off of the ground slightly when he stood.  
The examiner noted that there was a suggestion of a very 
slight plantar callus under the left fifth metatarsal head 
which may be related to increased pressure on the forefoot 
taking the pressure off of the heel area.  There was no 
evidence of any swelling, effusion, or crepitation in the 
ankles, nor was temperature increase noted.  He demonstrated 
extension of 20 degrees and plantar flexion of 70 degrees 
bilaterally without discomfort.  Manipulation of the hind 
foot suggested passive inversion of at least 20 degrees on 
the right; he had eversion of 10 degrees on the right.  X-
rays of the right ankle demonstrated multipartite os 
perineum, a bone island in the posterior proximal calcaneous 
was noted suspected, and the right ankle mortise appeared 
intact with the remainder of the right ankle being within 
normal limits.  The diagnoses included a very mild grade I 
pes planus flattening of the longitudinal arch and suggestion 
of a chronic non-specific plantar fasciitis of the right 
heel.

A May 2004 private treatment record noted the Veteran's 
complaints of right heel pain radiating to his arch and 
sometimes up the anterior lateral leg.  

On VA examination in September 2006, the Veteran complained 
of pain in the plantar aspect of the right heel and foot, and 
sharp pain in the anterior aspect of the ankle.  He indicated 
that he wore orthotics in his shoes because of pain in the 
plantar aspect of the heel into the longitudinal arches and 
possibly including numbness extending to his toes.  He was 
limited to standing to more than 20 minutes because of 
discomfort.  He did not use any braces.  Examination of the 
foot revealed a basically satisfactory longitudinal arch 
which was considered low.  There was no evidence of edema, 
muscle weakness, instability, or definite tenderness upon 
manipulation and examination of the foot.  When standing 
erect, the Veteran had normal weight bearing distribution 
with the right foot (though he was not willing to put full 
weight on the left foot).  The Achilles tendon alignment was 
normal.  Although there was no marked pes planus flattening 
of the arches, he did have a very low arch which was 
interpreted as grade 1 pes planus.  X-rays failed to show 
evidence of any fractures or residuals of fractures of the 
foot; there was rather vague hazy densities in various bones 
of the foot.  The examiner noted that the Veteran had 
evidence of painful feet with a suggestion of chronic plantar 
fasciitis.  

VA treatment records noted the Veteran's complaints of 
chronic intermittent foot pain. 

Based on the evidence, the Board finds the evidence has not 
demonstrated that the Veteran has moderate residuals of a 
right foot injury warranting a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  He is able to walk and 
stand without assistive devices (though he did have 
discomfort if he stood for longer than 20 minutes), and has 
demonstrated good range of motion.  There was no evidence of 
edema, muscle weakness, instability, or tenderness.  The 
exhibited findings could not be termed more than mild.  Thus, 
the Veteran is not entitled to a higher rating under 
Diagnostic Code 5284.

In considering the applicability of other diagnostic codes 
pertaining to the foot, the Board concludes that because 
there is no evidence or allegation of weak foot (5277), pes 
cavus (5278), Morton's disease (5279), hallux valgus (5280), 
hallux rigidus (5281), hammer toe (5282), or malunion or 
nonunion of the tarsal or metatarsal bones (5283), the 
diagnostic codes pertaining to those disabilities are not 
applicable.  

Additionally, diagnostic codes 5270 (ankylosis of the ankle), 
5272 (ankylosis of the subastralgar or tarsal joint), 5273 
(malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable to this claim as the 
Veteran has not demonstrated any of these disabilities.  He 
has also not demonstrated moderate limitation of motion of 
the ankle to warrant a compensable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

While the Veteran has been noted to have grade 1 pes planus, 
his symptoms more nearly approximate the criteria for a 
noncompensable rating.  His symptoms, as contemplated by a 
noncompensable rating, are mild and are relieved by a built-
up shoe or arch support.  38 C.F.R. § 4.41a, Diagnostic Code 
5276.  There is no indication that his symptoms are moderate, 
characterized by weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet, to warrant a compensable 
rating.  Id.  In fact, the September 2006 VA examination 
report specifically noted he had normal weight bearing, his 
Achilles tendon alignment was normal, and there was no 
tenderness on manipulation.  Therefore, a higher rating under 
the criteria for pes planus would likewise not be available.  

The Board has also reviewed the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 and finds that the veteran is not 
entitled to an increased rating due to functional impairment 
as a result of pain on repetitive use.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The September 2006 VA examination 
report noted that the Veteran had functional impairment 
related to any activity involving standing for extended 
periods of time.  His impairment would be on the basis of 
pain with associated fatigability and lack of endurance but 
he had no significant structural abnormalities.  There was no 
indication of instability or incoordination.  Thus, the Board 
finds that the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 do 
not provide a basis for a higher rating.

Furthermore, the Veteran has not been hospitalized for his 
disability.  The September 2006 VA examination report noted 
that the Veteran indicated that he had not been able to hold 
down any employment requiring him to be on his feet.  
However, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work. A referral for consideration of an 
extraschedular rating is not warranted. 38 C.F.R. § 3.321 
(b)(1).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a lung disability is 
reopened.  To this extent, the appeal is allowed.

The claim for service connection for migraine headaches is 
reopened.  To this extent, the appeal is allowed.

An initial compensable rating for a right foot disability is 
denied.


REMAND

In light of the action reopening the claims of service 
connection for lung disability migraine headaches, an 
examination is necessary to determine if either disability is 
related to the Veteran's active service.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current lung 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

For any lung disability diagnosed, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that it is 
related to service, including exposure 
to chemicals as described herein.  The 
rationale for all opinions expressed 
must also be provided.

2.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current migraine 
headaches.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

As for any migraine headaches 
diagnosed, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that it 
is related to service.  The examiner 
should address service treatment 
records reflecting complaints of 
headaches in September and October 
1987, the effects of the November 1987 
chemical fire, and Dr. Webber's June 
2004 letter in which he noted that the 
chemical exposure in service increased 
the severity of thyroid symptoms which 
included chronic headache.  The 
rationale for all opinions expressed 
must also be provided.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


